PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/937,829
Filing Date: 27 Mar 2018
Appellant(s): BURKETT, DAVID, H.



__________________
Kevin L. Varghese
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/14/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner in view of the Terminal Disclaimer filed 1/192021.  Claims 1-17 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9427163; Claims 1-17 and 19 also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9554710; and Claims 1-17 and 19 also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9943235.

(2) Response to Argument
I. Claims 1-2 and 13-14 – Rejection under 35 USC 102
A. 1. Independent claim 1 does not recite a novel structure
	In response to Appellant's argument (on page 10) that Cappa fails to disclose “an intravascular guidewire” and “wherein the second section comprises a core wire extending through the connection portion”, please note that Cappa discloses an intravascular guide wire (20, 26, Fig. 1), and a second section (at 46A, 46AA, Fig. 5) 

A. 2. Cappa discloses a guidewire
In response to Appellant's argument (on page 10) that “guidewire” is the specific name of a particular structure, [and] it is a structural limitation that must be given patentable weight, please note that Appellant has not defined what distinguishing structure is encompassed by “guidewire”.  In this case, Cappa discloses an intravascular guidewire (20, See Fig. 1).  
In response to Appellant's argument that “guidewire” is a specific name that identifies particular structure to a person of ordinary skill in the art, please note that Cappa discloses a wire (20, 26) that guides electrode 24 inside a blood vessel (see Fig. 1).  Accordingly, the term has been given the appropriate weight. 
In response to Appellant's arguments that the USPTO Patent Full-Text and Image Database include 662 patents with claims that recite “guide wire” or “guidewires,” as well as “intravascular,” please note that neither this, nor the Appellant, disclose any structure that differentiates from the guidewire of Cappa.  

A. 3. Cappa discloses a guidewire with a core wire
	In response to Appellant's arguments (on pages 11-12) that Cappa is directed to an implantable stimulation lead, which is a different medical device than an 
	In response to Appellant's arguments that the Office action, p. 4 does not identify any component of Cappa as corresponding to the recited core, let alone the particular arrangement of the core wire within a section of a connecting portion, please note that Cappa discloses a second section (at 46A, 46AA, Fig. 5) comprising a core wire (at least one of several wires inside insulating sheet 32 electrically connected to distal electrode 24) extending through the connection portion (34/46, Fig. 1).  

B. Dependent claims 2 and 13-14
	In response to Appellant's argument (on page 13) regarding claims 2 and 13-14, since Appellant refers to “the same reasons discussed above,” please see response to arguments above.  

II. Dependent claims 3 and 11-12
	In response to Appellant's argument (on page 13) regarding claims 3 and 11-12, since Appellant refers to the cited feature of independent claim 1, please see response to arguments regarding claim 1 above.  

III. Dependent claim 15
	In response to Appellant's argument (on page 14) regarding claim 15, since Appellant refers to the cited feature of independent claim 1, please see response to arguments regarding claim 1 above.  
IV. Dependent claims 16-17
	In response to Appellant's argument (on page 14) regarding claims 16-17, since Appellant refers to the cited feature of independent claim 1, please see response to arguments regarding claim 1 above.  

V. Double Patenting Rejection
	The Double Patenting rejections have been withdrawn in view of the Terminal Disclaimer filed 1/19/2021.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

/FELIX O FIGUEROA/Primary Examiner, Art Unit 2833                                                                                                                                                                                                        


Conferees:
/renee s luebke/Supervisory Patent Examiner
Art Unit 2833                                                                                                                                                                                                        

/LEE A FINEMAN/TQAS TC 2800                                                                                                                                                                                                     


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.